Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed on 7/23/2020.
Claims 1-20 are pending for this examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-9, 12-13, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) anticipated by Theebaprakasam et al. (US 10,348,858), herein referred to as Theebaprakasam ‘858.
Referring to claim 1, Theebaprakasam ‘858 teaches a method for tracking asynchronous event processing in a microservice architecture using a messaging system to publish events (see 
receiving, at the messaging system, a registration from a first microservice for one or more event types to publish, wherein the registration includes an event report policy (see Col. 12, lines 53-67, Col. 13, lines 1-3, where requests implemented at the security gate provides for service routing and microservices registration and discovery 612; see Col. 14, lines 39-60, wherein infrastructure services support functionalities of the platform services including event processing service for asynchronous processing of notifications, subscriptions, and auditing, and reports service is used for generating reports and dashboards; see Col. 16, lines 25-27, wherein the queue 628 queues operational events published by microservices 614 and resource events published by API 616 to manage resources);
receiving, at the messaging system, a first event, the first event described in the event report policy (see Col. 16, lines 25-27, wherein the queue 628 queues operational events published by microservices 614 and resource events published by API 616 to manage resources);
monitoring the first event as it is processed by a second microservice (see Col. 16, lines 36-39, wherein a public cloud monitoring module 636 collects metrics of the public cloud; Examiner points out that metrics would include things like the processing status of events in the cloud such as from other microservices that are part of the cloud network); and
delivering, to the first microservice, an event report describing the results of the monitoring (see Fig. 6A, reports 670; see Col. 18, lines 26-41).
claim 5, Theebaprakasam ‘858 teaches the method of claim 1, wherein the event report policy further includes one or more webhook configurations for delivering the event report (see Col. 19, lines 2-11).
As to claim 6, Theebaprakasam ‘858 teaches the method of claim 1, wherein the event report policy further includes a list of subscriber microservices, and wherein the second microservice is a subscriber microservice (see Abstract; see Col. 2, lines 26-53, wherein the system is a multi-tenant system of microservices, i.e. multiple microservices in the cloud network).
As to claim 8, Theebaprakasam ‘858 teaches the method of claim 1, wherein deploying asynchronous event processing tracking as a service enables unilaterally provisioning computing capabilities in a cloud environment (see Col. 32, lines 39-55, wherein dynamic allocation of queues can be done to manage increasing loads, i.e. in the cloud system they can unilaterally provision computing resources to increase / decrease the size of the queue to manage the load of the different microservices).

Referring to claim 9, Theebaprakasam ‘858 teaches a computer program product for tracking asynchronous event processing in a microservice architecture using a messaging system to publish events (see Abstract; see Col. 9, lines 7-29, wherein user accounts, ownership, access, and permissions are tracked; see Col. 5, lines 7-22, wherein the system provides a highly scalable asynchronous event management system with delivery and processing; see Col. 1, lines 29-38, wherein cloud based management handles a plurality of published events that are published and consumed by microservices), the computer program product comprising a computer readable 
receive, at the messaging system, a registration from a first microservice for one or more event types to publish, wherein the registration includes an event report policy (see Col. 12, lines 53-67, Col. 13, lines 1-3, where requests implemented at the security gate provides for service routing and microservices registration and discovery 612; see Col. 14, lines 39-60, wherein infrastructure services support functionalities of the platform services including event processing service for asynchronous processing of notifications, subscriptions, and auditing, and reports service is used for generating reports and dashboards; see Col. 16, lines 25-27, wherein the queue 628 queues operational events published by microservices 614 and resource events published by API 616 to manage resources);
receive, at the messaging system, a first event, the first event described in the event report policy (see Col. 16, lines 25-27, wherein the queue 628 queues operational events published by microservices 614 and resource events published by API 616 to manage resources);
monitor the first event as it is processed by a second microservice (see Col. 16, lines 36-39, wherein a public cloud monitoring module 636 collects metrics of the public cloud; Examiner points out that metrics would include things like the processing status of events in the cloud such as from other microservices that are part of the cloud network); and
deliver, to the first microservice, an event report describing the results of the monitoring (see Fig. 6A, reports 670; see Col. 18, lines 26-41).
As to claim 12, Theebaprakasam ‘858 teaches the computer program product of claim 9, wherein the event report policy further includes one or more webhook configurations for delivering the event report (see Col. 19, lines 2-11).
claim 13, Theebaprakasam ‘858 teaches the computer program product of claim 9, wherein the event report policy further includes a list of subscriber microservices, and wherein the second microservice is a subscriber microservice (see Abstract; see Col. 2, lines 26-53, wherein the system is a multi-tenant system of microservices, i.e. multiple microservices in the cloud network).

Referring to claim 15, Theebaprakasam ‘858 teaches a system for tracking asynchronous event processing in a microservice architecture using a messaging system to publish events (see Abstract; see Col. 9, lines 7-29, wherein user accounts, ownership, access, and permissions are tracked; see Col. 5, lines 7-22, wherein the system provides a highly scalable asynchronous event management system with delivery and processing; see Col. 1, lines 29-38, wherein cloud based management handles a plurality of published events that are published and consumed by microservices), comprising: 
a memory with program instructions included thereon (see Fig. 12, RAM 1224, SSD 1228); and 
a processor in communication with the memory (see Fig. 12, CPUs 1222), wherein the program instructions cause the processor to: 
receive, at the messaging system, a registration from a first microservice for one or more event types to publish, wherein the registration includes an event report policy (see Col. 12, lines 53-67, Col. 13, lines 1-3, where requests implemented at the security gate provides for service routing and microservices registration and discovery 612; see Col. 14, lines 39-60, wherein infrastructure services support functionalities of the platform services including event processing service for asynchronous processing of notifications, subscriptions, and auditing, and reports 
receive, at the messaging system, a first event, the first event described in the event report policy (see Col. 16, lines 25-27, wherein the queue 628 queues operational events published by microservices 614 and resource events published by API 616 to manage resources);
monitor the first event as it is processed by a second microservice (see Col. 16, lines 36-39, wherein a public cloud monitoring module 636 collects metrics of the public cloud; Examiner points out that metrics would include things like the processing status of events in the cloud such as from other microservices that are part of the cloud network); and 
deliver, to the first microservice, an event report describing the results of the monitoring (see Fig. 6A, reports 670; see Col. 18, lines 26-41).
As to claim 18, Theebaprakasam ‘858 teaches the system of claim 15, wherein the event report policy further includes one or more webhook configurations for delivering the event report (see Col. 19, lines 2-11).
As to claim 19, Theebaprakasam ‘858 teaches the system of claim 15, wherein the event report policy further includes a list of subscriber microservices, and wherein the second microservice is a subscriber microservice (see Abstract; see Col. 2, lines 26-53, wherein the system is a multi-tenant system of microservices, i.e. multiple microservices in the cloud network).

Allowable Subject Matter
s 2-4, 7, 10-11, 14, 16-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 2, 10, and 16, Examiner finds that prior art systems do not teach the delivering the event report includes a plurality of event report instances, wherein each event report instance of the plurality of event report instances is associated with a timestamp, the timestamp indicating an event described in the event report policy.
As to claims 3, 11, and 17, Examiner finds that prior art systems do not teaches the event report policy describes an acknowledgement report, a change processing status report, and a quality of service report.
As to claim 4, Examiner finds that prior art systems do not teach the quality of service report includes a set of metrics describing latency, throughput, subscriber response time, subscriber processing time, and success rate.
As to claims 7, 14, and 20, Examiner finds that prior art systems do not teach the event report policy further includes a timeout configuration for generating a partial change threshold report.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walsh et al. (US 10,979,521) teaches a microservice based content provisioning system where communications between microservices are monitored and managed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183